Title: 19th.
From: Adams, John Quincy
To: 


       W. Cranch, and the two young ladies set off this morning for Boston. The weather is much milder for them than it has been for several days past.
       I spent the forenoon with Mr. Thaxter at his office. He is to be published next Sunday.
       
       Dined at Mr. Shaw’s. Just after dinner Mrs. Allen came in from Bradford, and inform’d us of Deacon Smith’s death. He died on Tuesday morning. The news came by Dr. Williams, who lodg’d at Bradford last night.
       Between 3 and 4, I set out to return home, and overtook, F. Bradbury and Winslow in a chaise going the same way. At about half past five I got home; and went and pass’d the evening with Townsend. Amory is quite unwell. Return’d this day from Portsmouth.
      